      Case: 1:19-cv-03186 Document #: 1 Filed: 05/10/19 Page 1 of 6 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DISTRICT

JRLANI WILLIAMS,                   )
     Plaintiff,                    )
                                   )                  No:
      v.                           )
                                   )                  Judge
OFFICER T FENNELL (Star# 15220),   )
OFFICER T LAMMERT (Star#17995),    )                  Magistrate Judge:
OFFICER A RASKE (Star#11186),      )
SGT T DAVEY (Star#1400), OFFICER   )
D MARONEY (Star# 17181) , OFFICER )
G BOGYO (Star# 19101), OFFICER     )
J BROWNRIDGE (Star# 2874), OFFICER )
M FORD and the CITY OF CHICAGO,    )
      Defendants.                  )
                                   )                  JURY DEMANDED


                                          COMPLAINT

       NOW COMES the Plaintiff, Jrlani Williams, through one of his attorneys, Jon Erickson,

complaining against the Defendants, Officers Fennell, Lammert, Raske, Davey, Maroney,

Bogyo, Brownridge and Ford (collectively “Defendant Officers”) and the City of Chicago, a

municipal corporation, and in support thereof states as follows:

                                       INTRODUCTION

  1. This is an action for money damages brought pursuant to 42 U.S.C. § 1983 and the laws of

      the State of Illinois to address deprivations of Plaintiff’s rights under the Constitution of

      the United States and the State of Illinois.

                                JURISDICTION AND VENUE

  2. The jurisdiction of this Court is invoked pursuant to the Civil Rights Act, 42 U.S.C. §§

      1983 and 1985; the judicial code 28 U.S.C. §§ 1331 and 1343(a); the Constitution of the
    Case: 1:19-cv-03186 Document #: 1 Filed: 05/10/19 Page 2 of 6 PageID #:2




   United States; and pendent jurisdiction as provided under U.S.C. § 1367(a).

                                          PARTIES

3. Plaintiff Jrlani Williams resides in the Northern District of Illinois.

4. Defendant Officers are employees and agents of the Chicago Police Department. At all

   relevant times, the Defendant Officers acted under color of law as duly appointed law

   enforcement officers and within the scope of their employment.

5. Defendant City of Chicago is a municipal corporation duly incorporated under the laws of

   the State of Illinois and is the employer and principal of the Defendant Officers.

                                    BACKGROUND FACTS

6. On or about June 16, 2018, Plaintiff was driving a Maserati in the area of 13100 S. Indiana

   Ave, Illinois.

7. At that time, Defendant Officers were assigned to an anti-violence mission in the Altgeld

   Gardens neighborhood.

8. At approximately 9:43 pm, Defendants Fennell, Lammert and Maroney executed a traffic

   stop on Plaintiff’s car for failure to display a front license plate.

9. Plaintiff complied by pulling over without incident.

10. Thereafter, without cause, Defendants Fennell, Lammert and Maroney ordered Plaintiff to

   exit the vehicle.

11. Plaintiff questioned the basis for Defendant’s order and Defendants Fennell, Lammert and

   Maroney called for backup.

12. Thereafter, Defendant Officers forcibly removed Plaintiff from the vehicle.



                                                2
      Case: 1:19-cv-03186 Document #: 1 Filed: 05/10/19 Page 3 of 6 PageID #:3




  13. Defendant Officers then, without legal justification, took plaintiff to the ground and

      punched, elbowed, forearmed and kneed him about the body.

  14. Without sufficient probable cause or legal basis, the Defendant Officers caused Plaintiff to

      be charged with resisting/obstructing, battery, failure to use turn signal, fleeing and

      eluding police, failure to carry driver’s license and operating a motor vehicle without

      insurance.

  15. The charges against Plaintiff were nolle prosequed on or about February 11, 2019.

                                       COUNT I
                            EXCESSIVE FORCE - 42 U.S.C. § 1983

  16. All previously pled paragraphs are restated and re-alleged herein.

  17. The actions of the Defendant Officers as set forth hereto constituted unreasonable,

      unjustifiable, and excessive force and failure to intervene against Plaintiff, thus violating

      his rights under the Fourth Amendment to the United States Constitution and 42 U.S.C. §

      1983.

  18. As a proximate result of the above-detailed actions of the Defendant Officers, Plaintiff

      suffered injuries, including without limitation physical harm and pain, emotional distress

      and anguish, and financial damages.

  19. The misconduct described in this Count was objectively unreasonable and was undertaken

      intentionally with willful indifference to Plaintiff’s constitutional rights.

      WHEREFORE Plaintiff prays for judgment against Defendant Officers, jointly and

severally, in a fair and just amount sufficient to compensate him for the injuries he has suffered,




                                                  3
      Case: 1:19-cv-03186 Document #: 1 Filed: 05/10/19 Page 4 of 6 PageID #:4




plus a sum in punitive damages as well as costs, attorney’s fees and such other relief as is just

and equitable.

                                     COUNT II
                        MALICIOUS PROSECUTION – STATE LAW


  20. Plaintiff hereby incorporates all previous paragraphs as though fully set forth herein.

  21. The Defendant Officers willfully and wantonly initiated legal proceedings against

      Plaintiff, and/or caused these legal proceedings to continue against him, without probable

      cause.

  22. With malice, willfulness, and/or reckless indifference to Plaintiff’s rights, the Defendant

      Officers created false and/or inaccurate police reports and/or made false statements to

      other police officers and prosecutors.

  23. The legal proceedings against Plaintiff were terminated in his favor, in a manner

      indicative of innocence.

  24. As a direct and proximate result of the Defendant Officers’ malicious prosecution,

      Plaintiff suffered injury, including without limitation emotional and financial damages,

      which will be proven at trial.

      WHEREFORE, the Plaintiff prays for judgment against Defendants Markarian and

Burroughs, jointly and severally, for an award of reasonable compensatory and punitive

damages, plus costs.

                                        COUNT III
                                   BATTERY – STATE LAW

  25. Plaintiff restates and re-alleges all previously pled paragraphs.


                                                 4
      Case: 1:19-cv-03186 Document #: 1 Filed: 05/10/19 Page 5 of 6 PageID #:5




  26. The conduct of the Defendant Officers constituted an unauthorized touching of the

      Plaintiff.

  27. The Defendant Officers’ conduct that resulted in this battery was malicious, willful, and

      wanton.

  28. As a proximate result of the above-detailed actions of the Defendant Officers, Plaintiff

      suffered injuries, including physical harm and pain, emotional distress and anguish, and

      financial damages.

      WHEREFORE Plaintiff prays for judgment against Defendant Officers, jointly and

severally, in a fair and just amount sufficient to compensate him for the injuries he has suffered,

plus a sum in punitive damages as well as costs and such other relief as is just and equitable.

                                     COUNT IV
                          INDEMNIFICATION- CITY OF CHICAGO

  29. All previously pled paragraphs are restated and re-alleged herein.

  30. Illinois law provides that public entities are directed to pay any tort judgment for

      compensatory damages for which employees are liable within the scope of their

      employment activities.

  31. The individual defendants were at all relevant times employees of Defendant City of

      Chicago and acted within the scope of their employment in committing the misconduct

      described herein.

      WHEREFORE, should any of the individual defendants be found liable on one or more of

the federal claims alleged above, Defendant City of Chicago would be liable to pay the Plaintiff

any judgment obtained against said Defendant.


                                                 5
      Case: 1:19-cv-03186 Document #: 1 Filed: 05/10/19 Page 6 of 6 PageID #:6




                                   COUNT V
                     RESPONDEAT SUPERIOR – CITY OF CHICAGO

  32. Each paragraph of this Complaint is incorporated as if restated fully herein.

  33. In committing the acts alleged in the preceding paragraphs, the Defendant Officers were

      members and agents of City of Chicago and were acting at all relevant times within the

      scope of their employment and under color of law.

  34. Defendant City of Chicago is liable as principal for all torts committed by its agents.

       WHEREFORE, should any of the individual defendants be found liable on one or more

of the state law claims set forth above, Plaintiff demands that pursuant to respondeat superior,

Defendant City of Chicago be found liable for any compensatory judgment Plaintiff obtains

against said Defendant, as well as attorneys’ fees and costs awarded.

                                            JURY DEMAND

       Plaintiff demands a trial by jury.



                                     NOTICE OF ASSIGNMENT

       Please be advised that all rights relating to attorneys’ fees have been assigned to counsel.


                                                                     Respectfully submitted,

                                                                     /s/ Jon F Erickson

Erickson & Oppenheimer, Ltd.
223 W. Jackson, Suite 200
Chicago, IL 60606
312-327-3370




                                                 6
